Citation Nr: 1127666	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  03-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss to include as secondary to service-connected sinusitis and/or allergic rhinitis.  

2.  Entitlement to an increased rating for sinusitis, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for allergic rhinitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for bronchitis, currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable disability evaluation for service-connected hypoglycemia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2009, the Board issued a decision denying the claim of service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In April 2010, the parties to the appeal filed a Joint Motion for Remand.  That same month, the Court granted the motion and remanded the matter to the Board.  

In an April 2010 decision, the RO, in pertinent part, granted a claim for a total disability rating based on individual unemployability due to service-connected disabilities.  The rating is effective December 27, 2005.  Despite such grant, the underlying claims for increase remain on appeal.   

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sinus disability has been manifested by occasional infections requiring treatment with antibiotics; radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries has not been shown.  

2.  Allergic rhinitis requires use of nasal spray and results in slight septal deviation but does not result in polyps.  

3.  Bronchitis is manifested by FVC of 93 percent predicted; FEV1 of 96 percent predicted, a FEV1/FVC ratio of 78, and DLCO of 94 percent predicted value.  

4.  Hypoglycemia or symptoms associated with hypoglycemia are not shown during the rating period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2010). 

2.  The criteria for an evaluation in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6522 (2010). 

3.  The criteria for a rating in excess of 10 percent for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.96, 4.97, Diagnostic Code 6600 (2010).  

4.  The criteria for a compensable rating for hypoglycemia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in February 2006 that satisfied the duty to notify provisions regarding increased rating claims.  A March 2006 letter provided notice of the manner in which VA assigns disability ratings and effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records are in the file.  In addition, the RO/AMC obtained Social Security Administration disability determination records.  The Veteran has identified VA outpatient treatment records, and those records are associated with her claims files.  Finally, records from Dr. S. for the period from January 2004 to May 2006 are of record.  The Veteran has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

In February 2005, the Veteran testified during a hearing held before a Veterans Law Judge who is no longer employed by the Board concerning the claim of service connection for bilateral hearing loss.  

The Veteran was afforded an opportunity for a hearing in connection with the claims for increased ratings.  In September 2010, the Veteran was scheduled to testify at a Board videoconference.  She failed to report as scheduled.  As such, the Board finds that no obligation to afford the Veteran a hearing remains outstanding.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Here, the Veteran was provided VA examinations in March 2006 and November 2009.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's medical history, recorded her current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  For each of the disorders addressed below, the Board has carefully considered whether staged ratings were warranted, but finds that none of the evidence supports assignments of higher ratings during any discrete period involved.



A.  Sinusitis

Historically, in a November 1994 decision, the RO granted service connection for sinusitis as secondary to service-connected allergic rhinitis.  An initial 10 percent disability rating was assigned.  By way of a January 2000 decision, the Board granted a 30 percent rating.  The Veteran initiated the current claim for an increased disability rating in December 2005.  

The Veteran's sinusitis is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  

Diagnostic Code 6513 requires the use of the General Rating Formula for Sinusitis, which notes that a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2010).  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician.  Id.   

Private treatment records note one treatment for sinusitis in December 2005 requiring the use of antibiotics.  

During the March 2006 VA examination, the examiner reviewed the Veteran's VA outpatient treatment records and noted only one recent treatment for acute sinusitis.  It did not result in any incapacitation.  The examiner noted that a December 2005 CT scan did not show evidence of sinusitis.  There was a report of a retained right maxillary mucous retention cyst.  Additionally, the Veteran did not report any incapacitating episodes due to sinusitis in the past twelve months.  She described a history four non-incapacitating episodes per year.  During these episodes, she had sinus pain, headaches, and purulent discharge.  

The evidence during this period does not support the claim for increase.  The evidence shows only occasional sinusitis, but does not show sinusitis manifested by incapacitating episodes.  Similarly, the evidence does not include findings that sinusitis required radical surgery with chronic osteomyelitis, nor do they show near constant sinusitis.  

VA outpatient treatment records in 2007 and 2008 are primarily concerned with treatment of fibromyalgia and do not include evidence to support the claim for increase.  

A treatment record in February 2009 showed treatment for sinusitis but also noted that prescribed medicine resolved her symptoms.  During the November 2009 VA examination, the Veteran reported two episodes of sinusitis since 2006 that required the use of antibiotics.  She reported that current sinus symptoms resulted in headaches that occurred several times a year.  The examiner noted no history of surgery or of incapacitating sinusitis episodes.  A physical examination revealed no significant soft tissue changes in the sinus.  

This examination report clearly does not include findings comparable to a 50 percent evaluation for sinusitis.  In short, it shows that sinusitis is stable, episodic, results in non-incapacitating episodes and does not require surgical intervention.  Based on the foregoing, the Board finds that the criteria for a 50 percent disability are not met.  





B.  Allergic Rhinitis

Service connection for allergic rhinitis has been in effect since January 1993.  In the January 2000 decision, the Board granted a 10 percent disability rating.  In December 2005, the Veteran claimed entitlement to an increased rating.  

The disability is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 (2010).  

Here, the evidence shows that the Veteran was treated for allergic rhinitis with allergy shots, and, in approximately 2008, she discontinued allergy shots and switched to nasal sprays.  Significantly, the evidence does not show that allergic rhinitis results in polyps.  For instance, on VA examination in March 2006, the physical examination revealed no nasal polyps, nasal obstruction, deviated septum, permanent hypertrophy, rhinoscleroma, tissue loss, scarring, or granulomatosis.  Later, when examined in November 2009, there was a 30 percent nasal obstruction, but again, there were no polyps.  

Given such, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met.  

C.  Bronchitis

In a May 1985 decision, the RO granted service connection for bronchitis.  An initial non-compensable evaluation was assigned.  In January 2000, the Board determined that a 10 percent rating was warranted for the disability.  The Board found that the condition was manifested by moderate chronic bronchitis with slight dyspnea on exercise and some evidence of rales.  

The current claim for increase was filed in December 2005.  

The Veteran's service-connected bronchitis disability is currently rated under Diagnostic Code 6600, for rating chronic bronchitis.  Under Diagnostic Code 6600, chronic bronchitis with pulmonary function test (PFT) showing Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, FEV-1/ Forced Vital Capacity (FVC) of 71 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted warrants a 10 percent rating; FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent rating; FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent rating; and FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or requires outpatient oxygen therapy warrants a 100 percent rating.  38 C.F.R. § 4.97, DC 6600 (2010).  

The Veteran underwent VA examination in March 2006.  Therein, she reported that she had initial symptoms of shortness of breath when mowing grass.  Since onset, she had intermittent symptoms.  She used an inhaled bronchodilator and noted that it relieved her symptoms.  The report states that pulmonary function testing was performed.  The examiner stated that the results of such were "normal."  No results were included with the examination report.  Fortunately, pulmonary function test results were included when the Veteran was examined in November 2009.  At such time, the Veteran reported that she had switched bronchodilator medication.  She stated the condition was worse when she worked in the yard.  However, using albuterol prior to working in the yard helped.  She had asthma that required one to two visits a year to a clinician.  She also had a history of frequent dyspnea upon moderate exertions.  There were no periods of respiratory failure or incapacitating episodes.  

Pulmonary function test results were as follows:  FVC was 93 percent predicted; FEV1 was 96 percent predicted; and FEV1/FVC, at 78, DLCO was 94 percent predicted.  Results were obtained pre-bronchodilator.  

Typically, when rating based on pulmonary function tests, post-bronchodilator results are used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are used for rating purposes.  When there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96, notes 5 & 6 (2010)).  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for service-connected bronchitis is not warranted.  The PFT from the November 2009 VA examination did not yield results that met or approximate the criteria for a rating in excess of 10 percent pursuant to Diagnostic Code 6600.  The competent PFT results of post-bronchodilator findings, as required by VA regulations, did not show FEV-1 of 56 to 70 percent predicted after use of a bronchodilator, or FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted, so as to warrant a 30 percent rating under DC 6600.  Rather, the PFT results performed pre-bronchodilator revealed a less severe disability picture.  Accordingly, a disability rating in excess of 10 percent for bronchitis is not warranted in this case.  

The VA outpatient treatment records do not contain PFT findings, nor do they show symptoms characterized by a worsening disability picture.  

The Board acknowledges the Veteran's assertions contained in the November 2009 VA examination report that can be interpreted as suggesting that her bronchitis is more severe than the current initial rating.  The Veteran, as a lay person, is competent to provide such evidence of how her bronchitis affects her everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran credible, VA must consider only the factors enumerated in the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the claimed symptoms are encompassed by the assigned 10 percent rating, and the evidence does not otherwise show that the Veteran is entitled to a rating in excess of 10 percent for her chronic bronchitis.  

D.  Hypoglycemia

Service connection for hypoglycemia has been in effect since December 1994.  In December 2005 the Veteran filed a claim seeking increased ratings for her service-connected disabilities.  She did not make any contentions specific to hypoglycemia.  

Here, during the March 2006 VA examination, the Veteran reported that during active service she had low glucoses when exercising with syncope.  Since then, however, she had not had low blood sugars but had elevated liver enzymes.  The examiner noted that review of the indices from 1996 to 2006 showed no incidences of hypoglycemia.  The examiner found no current evidence of hypoglycemia and noted that the elevated liver enzymes represented a fatty infiltration of the liver.  

Subsequent VA and private outpatient treatment records do not show treatment for hypoglycemia.  Glucose tests are of record.  The reference range for glucose is reported as being from 70 to 109 milligrams per deciliter (mg/dl).  Glucose tests in July and November 2005 yielded results of 94 mg/dl and 105 mg/dl, respectively.  Testing is 2006 yielded results of 91 mg/dl and 97 mg/dl.  Testing in 2007 yielded results of 116 mg/dl and 105 mg/dl.  Testing in 2008 yielded results of 112 mg/dl.  A glucose test in January 2009 found glucose levels of 90 mg/dl.  

During the VA examination in November 2009, the examiner reviewed the glucose results and stated that there was "no evidence of hypoglycemia or recent hypoglycemic episodes.  Therefore as there is not current condition, this does not affect employability."  

There is no Diagnostic Code for hypoglycemia.  Rather, the disability is rated by analogy under Diagnostic Code 7913, which is used to rate diabetes mellitus  See 38 C.F.R. §§ 4.20, 4.119, Diagnostic Code 7913.

A rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

Here, the evidence does not show a current disability manifested by hypoglycemia.  While the Veteran had episodes of exercised-induced hypoglycemia during active duty service, there is no persuasive evidence to suggest that she has current disability due to hypoglycemia.  Indeed, none of the blood test results show hypoglycemia, nor do the outpatient treatment records show treatment for hypoglycemic reactions.  As such, it follows, that the criteria for a compensable rating have not been met.  

E.  Extra-schedular Consideration

Finally, consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities.  While she is unemployed; unemployment is the result of other disabilities.  The disabilities addressed in the decision herein are not shown to result in marked interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  







ORDER

An evaluation in excess of 30 percent for sinusitis is denied.  

An evaluation in excess of 10 percent for allergic rhinitis is denied.  

An evaluation in excess of 10 percent for bronchitis is denied.  

A compensable evaluation for hypoglycemia is denied.  


REMAND

The Board notes that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

As noted by the parties in the Joint Motion for Remand, while the Veteran was afforded VA audio examinations in February and June 2007, the examiners failed to consider an in-service May 1984 examination.  The in-service examination report includes audiologic test results and notes "Sinusitis/allergic rhinitis with associated headaches 2° to Eustachian dysfunction, controlled with meds; currently experiencing symptoms, under treatment, NCNS."  Rather, in the VA examination reports, both examiners noted that the records were negative for a hearing test.  The Board acknowledges that the May 1984 examination was not found in any of the service treatment records envelopes, but instead was supplied by the Veteran.  Nevertheless, there is no reason to doubt its authenticity, and as such, must be considered by a VA examiner prior to further consideration of the claim on appeal by the Board.  



As such, the matter must be remanded for a new examination or opinion.  

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should return the claims file to the examiners who conducted the February and June 2007 VA audiological examinations for supplemental opinion(s).  If both examiners are not available, then the Veteran should be scheduled for a new VA audiologic examination.  The claims folder should be made available to and reviewed by the examiner, and such review should be reflected on the examination report.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail. 

The examiner(s) should re-review the Veteran's service treatment records to specifically include the May 1984 in-service examination report (marked with a white tab on the right side of Volume 6 of the Veteran's claims folder) and provide an opinion as to the following:  

Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's current hearing loss disability is due to or the result of the Veteran's active military service?  

Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hearing loss disability is either (a) due to or (b) aggravated by either the service-connected sinusitis or allergic rhinitis.  

The examiner(s) should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  The rationale for all opinions expressed should be provided in a legible report.

2.	Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


